Citation Nr: 0919760	
Decision Date: 05/27/09    Archive Date: 06/02/09

DOCKET NO.  05-06 202	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
lumbosacral spine disability.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
bilateral knee disability.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

David Traskey, Associate Counsel



INTRODUCTION

The Veteran had verified active service from August 1971 to 
June 1977.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of June 2004 by a 
Department of Veterans Affairs (VA) Regional Office (RO).

The Board remanded the Veteran's claims in April 2008 for 
additional notice pursuant to Kent v. Nicholson, 20 Vet. App. 
1 (2006).  This development was completed and the case is now 
before the Board for final appellate consideration.


FINDINGS OF FACT

1.  The RO denied service connection for a low back 
disability and a bilateral knee disability in September 1993 
and denied the Veteran's petition to reopen those claims in 
March 1996.  The Veteran did not appeal these decisions and, 
therefore, these decisions are final.

2.  The evidence of record received subsequent to the March 
1996 RO decision includes private treatment records.  This 
evidence does not raise a reasonable possibility of 
substantiating the claims of service connection for a low 
back disability and/or a bilateral knee disability.


CONCLUSIONS OF LAW

1.  The RO's September 1993 and March 1996 decisions are 
final.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. §§ 20.200, 
20.300, 20.1103 (2008).

2.  New and material evidence has not been presented since 
the March 1996 RO decision denying service connection for low 
back and bilateral knee disabilities; thus, the claims are 
not reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this case, the Veteran contends that he injured his low 
back and knees in service.  The RO denied the Veteran's 
initial claims of entitlement to service connection for a 
back condition and a bilateral knee condition in a rating 
decision dated September 1993 on the basis that there was no 
evidence of these chronic disabilities in service or within 
one year after discharge from service.  The Veteran was 
notified of this decision that same month and did not appeal.  
Thus, this decision is final.

The Veteran subsequently sought to reopen his claims of 
entitlement to service connection for a back condition and a 
bilateral knee condition in March 1995.  The RO denied the 
Veteran's claims in a rating decision dated March 1996 on the 
grounds that the Veteran failed to submit new and material 
evidence.  In particular, the RO concluded that there was no 
evidence of record linking the Veteran's currently diagnosed 
back condition and bilateral knee condition to his period of 
active service.  The Veteran was notified of this decision in 
April 1996 and did not appeal.  Thus, this decision is final.

In August 2003, the Veteran again sought to reopen his claims 
of entitlement to service connection for a back condition and 
a bilateral knee condition.  Based on evidence of record, the 
RO rephrased the issues on appeal as whether new and material 
evidence had been submitted to reopen a claim of entitlement 
to service connection for spondylitic changes with disc space 
narrowing at L5-S1of the lumbosacral spine and disabilities 
of the bilateral knees.  The RO denied the Veteran's claims 
in a rating decision dated June 2004 on the basis that the 
Veteran failed to submit new and material evidence.  The 
Veteran was notified of this decision that same month and 
timely perfected this appeal. 

With claims to reopen filed on or after August 29, 2001, such 
as these, "new" evidence is defined as evidence not 
previously submitted to agency decision-makers and 
"material" evidence as evidence, that by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  38 
C.F.R. § 3.156 (2008).  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last final denial and must raise a reasonable 
probability of substantiating the claim.  Id.

The Board acknowledges that a change in diagnosis or the 
specificity of the claim must be carefully considered in 
determining the etiology of a potentially service- connected 
condition as well as whether the new diagnosis is a 
progression of the prior diagnosis, a correction of an error 
in diagnosis, or the development of a new and separate 
condition.  38 C.F.R. §§ 4.13, 4.125 (2008); Boggs v. Peake, 
520 F.3d 1330 (Fed. Cir. 2008).  In this case, the Veteran's 
current claims of service connection for a low back 
disability and a bilateral knee disability are based on the 
same factual basis and diagnoses as the previous claim that 
was last decided on the merits.  Thus, new and material 
evidence is necessary to reopen these claims.

The evidence received subsequent to the March 1996 decision 
is presumed credible for the purposes of reopening a claim 
unless it is inherently false or untrue, or it is beyond the 
competence of the person making the assertion.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  The evidence of 
record at the time of the March 1996 RO decision consisted of 
the Veteran's service treatment records (STRs), post-service 
VA examination reports, and private treatment records.  The 
evidence now of record includes additional private treatment 
records. 
  
As noted above, the Veteran's petition to reopen claims for 
entitlement to service connection for a low back disability 
and bilateral knee disability was previously denied March 
1996 on the grounds that there was no evidence of record 
linking these disabilities to the Veteran's period of active 
service.  This determination is final as the Veteran did not 
appeal to the Board.  See 38 U.S.C.A. § 7104 (West 2002); 
38 C.F.R. §§ 20.200, 20.300, 20.1103 (2008).  Thus, the 
evidence submitted after the final March 1996 RO decision 
must relate to these facts.  The Board concludes that new and 
material evidence has not been submitted in this case. 

The Board notes that the Veteran's currently diagnosed low 
back and bilateral knee disabilities are well-documented in 
the claims file.  Associated with the claims file is a 
private treatment note dated November 2000 from C. Paramore, 
M.D.  

According to Dr. Paramore, the Veteran reported a 20-year 
history of radiating low back pain to the left leg, groin, 
and buttocks.  The Veteran denied having any significant 
treatment for this condition in the past.  It was noted that 
the Veteran was a construction worker, but that his ability 
to work was "spotty" because of pain.  However, the Veteran 
denied receiving disability or worker's compensation benefits 
as a result of this condition.  A magnetic resonance imaging 
(MRI) scan of the spine revealed evidence of a degenerated 
disc at L5-S1 with no significant root compression.  The 
impression was chronic low back pain.  

The Board notes that the November 2000 private treatment note 
contained no references to a chronic low back disability in 
service or within one year after discharge from service, nor 
was there evidence linking the currently diagnosed low back 
disability to the Veteran's period of active service.  The 
Board also observes that there were no references to a 
bilateral knee disability contained in this private treatment 
record.

Given the evidence of record, the Board concludes that new 
and material evidence has not been presented with regard to 
either service connection claim in this case.  While the 
Veteran has submitted "new" evidence with respect to his 
low back claim (i.e., evidence not previously submitted to 
agency decision-makers), this evidence was not "material" 
evidence in that by itself or when considered with previous 
evidence of record, the evidence related to an unestablished 
fact necessary to substantiate the claim.  See 38 C.F.R. § 
3.156.  None of the "new" evidence submitted by the Veteran 
showed evidence of a chronic low back disability in service 
or within one year after discharge from service.  It also did 
not link the current low back disability to the Veteran's 
period of active service.  In that regard, the Board notes 
that lay assertions of medical causation cannot serve as the 
predicate to reopen a claim.  Moray v. Brown, 5 Vet. App. 211 
(1993); see also Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992); Chavarria v. Brown, 5 Vet. App. 468 (1993).  In 
addition, the Veteran submitted no evidence in connection 
with his bilateral knee disability claim to show that a 
chronic disability was present in service or within one year 
of discharge, or that the currently diagnosed bilateral knee 
disability was related to the Veteran's period of active 
service.

The Veteran's assertions that his low back and bilateral knee 
disabilities are related to service are cumulative of 
arguments presented in connection with his previously denied 
claims.  In any event, the United States Court of Appeals for 
Veterans Claims (Court) has in the past held that lay 
testimony is competent regarding features or symptoms of 
injury or disease when the features or symptoms are within 
the personal knowledge and observations of the witness.  
Layno v. Brown, 6 Vet. App. 465, 469-70 (1994); see also 
Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  
However, the Court has also held that lay persons, such as 
the Veteran, are not qualified to offer an opinion that 
requires medical knowledge, such as a diagnosis or an opinion 
as to the cause of a disability that may be related to 
service.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 
(Fed. Cir. 2007) (holding that a layperson may provide 
competent evidence to establish a diagnosis where the lay 
person is "competent to identify the medical condition").  
Here, the Veteran is capable of observing symptoms such as 
low back or knee pain, but he is not competent (i.e., 
professionally qualified) to offer an opinion as to the cause 
of these conditions or the relationship to service, if any.

The Veteran's representative also asserts in the May 2009 
informal hearing presentation (IHP) that the Veteran's 20-
year history of low back pain referenced in the November 2000 
private treatment note would place the onset of this 
condition during the Veteran period of active service.  
However, the fact that the Veteran self-reported a 20-year 
history of a low back disability at the time of the November 
2000 private examination is insufficient evidence to reopen 
the service connection claim for a low back disability in 
this case.  Evidence that is simply information recorded by a 
medical examiner, unenhanced by additional medical comment by 
that examiner, does not constitute "competent medical 
evidence" and a bare transcription of lay history is not 
transformed into "competent medical evidence" merely 
because the transcriber happens to be a medical professional.  
See Howell v. Nicholson, 19 Vet. App. 535, 539 (2006); 
LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  

As previously stated, the Veteran submitted new evidence in 
conjunction with his current low back claim, but material 
evidence must relate to an unestablished fact necessary to 
substantiate the claim.  The Veteran submitted no evidence in 
connection with his attempt to reopen the bilateral knee 
disability claim.  In this case, evidence linking the 
Veteran's low back and bilateral knee disabilities to his 
period of active service was required.  The evidence of 
record does not support such a finding.  Accordingly, new and 
material evidence to reopen a claim of entitlement to service 
connection for a low back disability and a bilateral knee 
disability has not been presented.  Thus, the Veteran's 
claims are not reopened.

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist veterans in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
Veteran and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the Veteran of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the Veteran is expected to provide.  This notice 
must be provided prior to an initial unfavorable decision on 
a claim by the agency of original jurisdiction (AOJ).  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court 
clarified VA's duty to notify in the context of claims to 
reopen.  With respect to such claims, VA must both notify a 
veteran of the evidence and information that is necessary to 
reopen the claim and notify a veteran of the evidence and 
information that is necessary to establish entitlement to the 
underlying claim for the benefit that is being sought.  To 
satisfy this requirement, the Secretary is required to look 
at the bases for the denial in the prior decision and to 
provide the Veteran with a notice letter that describes what 
evidence would be necessary to substantiate those elements 
required to establish service connection that were found 
insufficient in the previous denial.  

The Board further observes that during the pendency of this 
appeal, on March 3, 2006, the Court issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include: (1) veteran status; (2) existence of a 
disability; (3) a connection between the Veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.

In this case, the duty to notify was not satisfied prior to 
the initial unfavorable decision on the claims by the AOJ.  
Under such circumstances, VA's duty to notify may not be 
"satisfied by various post-decisional communications from 
which a claimant might have been able to infer what evidence 
the VA found lacking in the claimant's presentation."  
Rather, such notice errors may instead be cured by issuance 
of a fully compliant notice, followed by readjudication of 
the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (where notice was not provided prior to the AOJ's 
initial adjudication, this timing problem can be cured by the 
Board remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the AOJ); see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as an statement of the case or 
supplemental statement of the case, is sufficient to cure a 
timing defect).  

In September 2003, prior to the initial unfavorable decision 
on the claims by the AOJ, the Veteran was advised of the need 
to submit new and material evidence to reopen his claims of 
entitlement to service connection for a low back disability 
and a bilateral knee disability.  The terms "new and 
material evidence" were defined, but the Veteran was not 
informed of the reasons for the prior denials nor was he 
advised of what evidence would be necessary to substantiate 
those elements required to establish service connection that 
were found insufficient in the previous denial.  The Veteran 
was, however, generally encouraged to submit reports from 
doctors, hospitals, laboratories, or other medical 
facilities, as well as x-rays or surgical records.

Following the Board's April 2008 remand, the Veteran was 
provided complete notice in May and October 2008 of the 
information and evidence needed to reopen his claims of 
entitlement to service connection for a low back and 
bilateral knee disabilities.  In particular, the May 2008 
notice letter defined the terms "new and material evidence" 
and informed the Veteran that his claims were previously 
denied because there was no evidence of record showing that 
his disabilities were incurred in or caused by service.  The 
Veteran was encouraged to submit evidence that related to 
this fact.  He was also provided notice of the information 
and evidence necessary to establish service connection on a 
direct basis as well as of the evidence needed to establish a 
disability rating and an effective date for the disabilities 
on appeal pursuant to Dingess.  In October 2008, the Veteran 
was further advised to submit evidence of a chronic low back 
and/or bilateral knee disability in service or within one 
year after discharge from service.  The October 2008 letter 
also informed the Veteran to refrain from submitting 
cumulative or repetitive evidence.  

Although the May and October 2008 notice letters were not 
sent before the initial AOJ decision in this matter, the 
Board finds that this error was not prejudicial to the 
Veteran because the actions taken by VA after providing the 
notice have essentially cured the error in the timing of 
notice.  Not only has the Veteran been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claims and given ample time to respond, but the AOJ also 
readjudicated the case by way of a supplemental statement of 
the case issued in February 2009 after the notice was 
provided.  Accordingly, the Board finds that VA has complied, 
to the extent required, with the duty-to- assist requirements 
found at 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c)-(e). 

	(CONTINUED ON NEXT PAGE)


ORDER

New and material evidence to reopen a claim of entitlement to 
service connection for a lumbosacral spine disability has not 
been presented; thus, the appeal is denied.

New and material evidence to reopen a claim of entitlement to 
service connection for a bilateral knee disability has not 
been presented; thus, the appeal is denied.


____________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


